Case: 20-40192      Document: 00515829759         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                  No. 20-40192                                  Fifth Circuit


                               Conference Calendar                            FILED
                                                                          April 20, 2021
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                              Plaintiff—Appellee,

                                       versus

   Adrian Avalos-Vizcarra,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:19-CR-900-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Adrian Avalos-
   Vizcarra has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Avalos-Vizcarra has filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40192    Document: 00515829759          Page: 2   Date Filed: 04/20/2021




                                  No. 20-40192


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein, as well as Avalos-Vizcarra’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2